Citation Nr: 0630199	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-21 591	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. section 1151 for the postoperative 
residuals of a bypass graft, right lower extremity, following 
hospitalization at a Department of Veterans Affairs Medical 
Center in April 1999.


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

This claim was previously denied in a February 2005 decision.  
The veteran appealed the case to the United States Court of 
Appeals for Veterans Claims, but died before a decision was 
issued.  In a December 2005 order, the Court dismissed the 
appeal for lack of jurisdiction. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1950 to December 1954. 

2.	On August 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Oakland, 
California, that the appellant died in September 2005. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (6). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


